DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the rigid touch sensitive display must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification does not enable one or ordinary skill in the art to provide both a rigid touch sensitive display and a flexible touch sensitive display comprising a first flexible tough sensitive display component and a second flexible touch sensitive display as claimed.  It is noted that the term “rigid” appears four (4) time in the specification and none are in association with the term “touch sensitive display”.  Rigid touch sensitive display is one found in claim 11.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 6-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (9173288).  With respect to claim 1, Kim discloses an apparatus comprising: (a) a flexible touch-sensitive display (110) comprising a first flexible touch-sensitive display component (112a) and a second flexible touch-sensitive display component (112b); wherein: (1) the first flexible touch-sensitive display component (112a) is attached to a first structural support segment (120); (2) the second flexible touch-sensitive display component (112b) is attached to a second structural support segment (130); (3) the flexible touch-sensitive display (110) further comprises having a fully folded state (Fig. 6B); (4) the flexible touch-sensitive display (110) further comprises having a partially expanded state (Fig. 4); (5) the flexible touch-sensitive display (110) further comprises having a fully expanded state (Fig. 1, 6A); (b) a peripheral enclosure panel (170, 180) integrated with at least one structural support segment (120, 130) such that the peripheral enclosure panel (170, 180) can be moved to provide a seal along the edge of the apparatus when the apparatus is configured in a fully folded state (Fig 6B).  With respect to claim 2, Kim discloses the apparatus of claim 1 wherein: the peripheral enclosure panel (170, 180) is driven to move automatically as the apparatus is folded or unfolded.  With respect to claim 6, Kim discloses the apparatus of claim 1 wherein: the peripheral enclosure panel (170, 180) is driven to move by a force applied to it manually.  With respect to claim 7, Kim discloses the apparatus of claim 1 wherein: the peripheral enclosure panel (170, 180) includes a pin that engages with a hole along the edge of at least one structural segment support such that it can rotate about the pin (see for example column 9 lines 32-35 and figures 3-4).  With respect to claim 8, Kim discloses the apparatus of claim 1 wherein: the peripheral enclosure panel (170,180) includes a hole that engages with a pin along the edge of at least one structural segment support such that it can rotate about the pin (see for example column 9 lines 32-36 and figures 3-4).  With respect to claim 9, Kim discloses the apparatus of claim 1 wherein: a first peripheral enclosure panel (170) is integrated with the first structural support segment (121) and a second peripheral enclosure panel (180) is integrated with the second structural support segment (131) such that both peripheral enclosure panel (170, 180) can move to provide a seal along the same edge of the apparatus when the apparatus is in a folded state.  With respect to claim 10, Kim discloses the apparatus of claim 1 wherein: the fully folded state comprises a fully folded angle between the first flexible touch-sensitive display component (112a) and the second flexible touch-sensitive display component (112b) that is less than 10 degrees; and the fully expanded state comprises a fully expanded angle between the first flexible touch-sensitive display component (112a) and the second flexible touch-sensitive display component (112b) that is between 170 and 190 degrees; and the partially expanded state comprises an angle that falls between the fully folded state and the fully expanded state (see for example figure 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 12, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (9173288) and further in view of Choi (20090131117).  As best understood, with respect to claim 11, Kim discloses an apparatus comprising: (b) a flexible touch-sensitive display comprising a first flexible touch-sensitive display component (112a) and a second flexible touch-sensitive display component (112b); wherein: (1) the first flexible touch-sensitive display component (112a) is attached to a first structural support segment (121); (2) the second flexible touch-sensitive display component (112b) is attached to a second structural support segment (131); (3) the flexible touch-sensitive display further comprises having a fully folded state (fig. 6B); (4) the flexible touch-sensitive display further comprises having a partially expanded state (fig. 8 and 10); (5) the flexible touch-sensitive display further comprises having a fully expanded state (fig. 1); (c) a peripheral enclosure panel (170, 180) integrated with at least one structural support segment (121, 131) such that the peripheral enclosure panel (170, 180) can be moved to provide a seal along the edge of the apparatus when the apparatus is configured in a fully folded state (fig. 6B).  Kim does not expressly disclose (a) a rigid touch-sensitive display.  Choi discloses a similar folding apparatus (Fig.2A, mobile terminal 100, para [0035]) comprising an inner touch display (Fig.4A, internal display unit 151b, para [0059}) and an outer rigid touch display (Fig.4B, external display unit 151a, para (0059]).  Accordingly, it would have been obvious to a person of ordinary skill in the art to have combined the rigid touch display on an exterior of the apparatus of Kim, in order to have allowed a user to access the apparatus through an external touch screen to provide ease of access to the user.  With respect to claim 12, Kim in view of Choi discloses the apparatus of claim 11 wherein: the peripheral enclosure panel (170, 180) is driven to move automatically as the apparatus is folded or unfolded.  With respect to claim 16, Kim in view of Choi discloses the apparatus of claim 11 wherein: the peripheral enclosure panel (170, 180) is driven to move by a force applied to it manually.  With respect to claim 17, Kim in view of Choi discloses the apparatus of claim 11 wherein: the peripheral enclosure panel (170, 180) includes a pin that engages with a hole along the edge of at least one structural segment support such that it can rotate about the pin (see for example column 9 lines 32-35 and figures 3-4).  With respect to claim 18, Kim in view of Choi discloses the apparatus of claim 11 wherein: the peripheral enclosure panel (170, 180) includes a hole that engages with a pin along the edge of at least one structural segment support such that it can rotate about the pin (see for example column 9 lines 32-36 and figures 2-4).  With respect to claim 19, Kim in view of Choi discloses the apparatus of claim 11 wherein: a first peripheral enclosure panel (170) is integrated with the first structural support segment (121) and a second peripheral enclosure panel (180) is integrated with the second structural support segment (131) such that both peripheral enclosure panel (170, 180) can move to provide a seal along the same edge of the apparatus when the apparatus is in a folded state.  With respect to claim 20, Kim in view of Choi discloses the apparatus of claim 11 wherein: the fully folded state (fig. 6B) comprises a fully folded angle between the first flexible touch-sensitive display component (112a) and the second flexible touch-sensitive display component (112b) that is less than 10 degrees; and the fully expanded state (fig. 1) comprises a fully expanded angle between the first flexible touch-sensitive display component (112a) and the second flexible touch-sensitive display component (112b) that is between 170 and 190 degrees; and the partially expanded state comprises an angle that falls between the fully folded state and the fully expanded state (figs. 4, 8, 10).

Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  as to claims 3-5, patentability resides, at least in part, in the peripheral enclosure panel is driven to move automatically by a drive link as the apparatus is folded or unfolded.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA LEA-EDMONDS whose telephone number is (571)272-2043. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LISA LEA-EDMONDS
Primary Examiner
Art Unit 2847



/LISA LEA-EDMONDS/           Primary Examiner, Art Unit 2847                                                                                                                                                                                             2022-05-18